Case 18-80203-TLS   Doc 55   Filed 05/21/19 Entered 05/21/19 13:11:50   Desc Main
                             Document     Page 1 of 4
Case 18-80203-TLS   Doc 55   Filed 05/21/19 Entered 05/21/19 13:11:50   Desc Main
                             Document     Page 2 of 4
Case 18-80203-TLS   Doc 55   Filed 05/21/19 Entered 05/21/19 13:11:50   Desc Main
                             Document     Page 3 of 4
Case 18-80203-TLS   Doc 55   Filed 05/21/19 Entered 05/21/19 13:11:50   Desc Main
                             Document     Page 4 of 4
